The interpretation of a will is the ascertainment of the testator's intention; and the question of intention is ordinarily determined as a question of fact by the natural weight 'of competent evidence. Rice v. Society, 56 N.H. 191, 197, 198, 203; Brown v. Bartlett, 58 N.H. 511. In this case there is no statute that defeats the testator's intention; and a legal rule, having that effect, cannot be invented by the court, and cannot be enforced unless shown to have been duly enacted by a body authorized to make law. There is a balance in the trustee's hands, which has been held and used, according to the order of the will, during the life of the testator's widow; but the will does 'not direct how it shall be disposed of after her death. We think the will proves the fact that the testator intended no legal or equitable title of this balance should vest in any other person than the trustee and widow during her life. The balance goes to Lucy A. Lancaster, who was the testator's, next of kin at the decease of the widow.
Decree accordingly.
FOSTER, J., did not sit: the others concurred.